


110 HR 4062 IH: Federal Accountability for Nuclear

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4062
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. Matheson (for
			 himself, Ms. Berkley,
			 Mr. Bishop of Utah, and
			 Mr. Cannon) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Nuclear Waste Policy Act of 1982 to require
		  commercial nuclear power plant operators to transfer spent nuclear fuel from
		  the spent nuclear fuel pools of the operators into spent nuclear fuel dry casks
		  at independent spent fuel storage installations of the operators that are
		  licensed by the Nuclear Regulatory Commission, to convey to the Secretary of
		  Energy title to all such transferred spent nuclear fuel, to provide for the
		  transfer to the Secretary of the independent spent fuel storage installation
		  operating responsibility of each plant together with the license granted by the
		  Commission for the installation, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Accountability for Nuclear
			 Waste Storage Act of 2007.
		2.Dry cask storage
			 of spent nuclear fuel
			(a)In
			 generalTitle I of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10121 et seq.) is amended by adding at the end the following:
				
					IDry cask storage
				of spent nuclear fuel
						185.Dry cask
				storage of spent nuclear fuel
							(a)DefinitionsIn
				this section:
								(1)ContractorThe
				term contractor means a person that holds a contract under section
				302(a) and is licensed by the Commission to possess spent nuclear power reactor
				fuel.
								(2)Spent nuclear
				fuel dry caskThe term spent nuclear fuel dry cask
				means the container (and all the components and systems associated with the
				container)—
									(A)in which spent
				nuclear fuel is stored and naturally cooled at an independent spent fuel
				storage installation that is licensed by the Commission and located at the
				power reactor site; and
									(B)with a design
				that is approved by the Commission by license or rule.
									(3)Spent nuclear
				fuel poolThe term spent nuclear fuel pool means a
				water-filled container on a nuclear power reactor site in which spent nuclear
				fuel rods are stored.
								(b)Transfer of
				spent nuclear fuel
								(1)In
				generalA contractor shall transfer spent nuclear fuel from spent
				nuclear fuel pools to spent nuclear fuel dry casks at an independent spent fuel
				storage installation that is licensed by the Commission and located at the
				power reactor site in accordance with this section.
								(2)Spent nuclear
				fuel stored as of date of enactmentNot later than 6 years after
				the date of enactment of this section, a contractor shall complete the transfer
				of all spent nuclear fuel that is stored in spent nuclear fuel pools as of the
				date of enactment of this section.
								(3)Spent nuclear
				fuel stored after date of enactmentNot later than 6 years after
				the date on which spent nuclear fuel is discharged from a reactor, a contractor
				shall complete the transfer of any spent nuclear fuel that is stored in a spent
				nuclear fuel pool after the date of enactment of this section.
								(4)Inadequate
				funds or availabilityIf funds are not available to complete a
				transfer under paragraph (2) or (3), or if spent nuclear fuel dry casks
				suitable for the particular fuel are not available on reasonable terms and
				conditions, the contractor may apply to the Commission to extend the deadline
				for the transfer to be completed.
								(5)Commission
				licensing
									(A)In
				generalThe transfer under paragraph (2) or (3) shall be to spent
				nuclear fuel dry casks generally licensed by the Commission.
									(B)Generally
				licensed spent nuclear fuel dry casks unavailableIf generally
				licensed spent nuclear fuel dry casks described in subparagraph (A) are not
				available, the deadlines established in paragraphs (2) and (3) may be met by
				the good faith filing of an application to the Commission for a specific
				independent spent fuel storage installation license.
									(C)Expedited
				reviewThe Commission shall expedite the review and decision of
				the Commission on an application received under subparagraph (B) in a manner
				that is consistent with public health and safety, common defense and security,
				and the right of an interested person to a hearing under the
				Atomic Energy Act of 1954 (42 U.S.C.
				2011 et seq.).
									(c)FundingThe
				Secretary shall make grants to compensate a contractor for expenses incurred in
				carrying out subsection (b), including costs associated with—
								(1)licensing and
				construction of an independent spent fuel storage installation located at the
				power reactor site;
								(2)fabrication and
				delivery of spent nuclear fuel dry casks;
								(3)transfers of
				spent nuclear fuel;
								(4)documentation
				relating to the transfers;
								(5)security;
				and
								(6)hardening and
				other safety or security improvements.
								(d)Conveyance of
				title
								(1)Certification
				and conveyance of title
									(A)CertificationThe
				Commission shall certify to the Secretary when safe and secure transfer of
				spent nuclear fuel has been carried out under paragraph (2) or (3) of
				subsection (b).
									(B)Acceptance of
				titleOn receipt of the certification, the Secretary shall accept
				the conveyance of title to the spent nuclear fuel dry cask (including the
				contents of the spent nuclear fuel dry cask) from the contractor.
									(2)Responsibility
									(A)In
				generalA conveyance of title under paragraph (1)(B) shall confer
				on the Secretary full responsibility (including safety, security, and financial
				responsibility) for the subsequent possession, stewardship, maintenance,
				monitoring, and ultimate disposition of all spent nuclear fuel transferred to
				the Secretary.
									(B)LicensesOn
				conveyance of title—
										(i)the general or
				specific Commission license held by the contractor for the spent nuclear fuel
				dry cask shall be terminated; and
										(ii)a general
				license for the spent nuclear fuel dry cask under sections 53 and 81 of the
				Atomic Energy Act of 1954 (42 U.S.C. 2073, 2111) shall be issued to the
				Secretary.
										(C)RegulationsNot
				later than 5 years after the date of enactment of this section, the Commission
				shall promulgate regulations that establish the terms and conditions for
				licenses described in subparagraph (B)(ii).
									(e)Administration
								(1)In
				generalNot later than 5 years after the date of enactment of
				this section, the Secretary shall establish the capability to carry out
				subsection (d)(2) in a manner that protects the public health and safety and
				common defense and security, and complies with all applicable laws.
								(2)Contracts with
				licensees
									(A)In
				generalSubject to subparagraph (B), the Secretary may contract
				with a holder of the operating license issued by the Commission for 1 or more
				of the power reactors located on or adjacent to the spent nuclear fuel dry cask
				for the performance of all or part of the tasks required to carry out
				subsection (d)(2).
									(B)Effect of
				contractA contract described in subparagraph (A) shall not
				relieve the Secretary of the ultimate responsibility of the Secretary under
				subsection (d)(2) and as a licensee of the
				Commission.
									.
			(b)Use of Waste
			 FundSection 302(d) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(d)) is amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(7)the costs
				incurred in carrying out subsections (c) and (e) of section
				185.
						.
				
